Citation Nr: 1035760	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  06-05 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar spine disorder.

2.  Entitlement to a disability rating in excess of 10 percent 
for left ankle disorder.

3.  Entitlement to a disability rating in excess of 20 percent 
for right ankle disorder.

4.  Entitlement to a disability rating in excess of 10 percent 
for tarsal tunnel and nerve entrapment of the right ankle.

5.  Entitlement to a disability rating in excess of 10 percent 
for bilateral athlete's foot.

6.  Entitlement to a disability rating in excess of 30 percent 
for bilateral pes planus.

7.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions promulgated in June 2004 and 
September 2004 by the Department of Veterans Affairs (VA), 
Regional Office (RO), in Houston, Texas.

The Veteran provided testimony at a hearing before the 
undersigned in May 2010.  A transcript of this hearing has been 
associated with the Veteran's VA claims file.

For the reasons addressed in the REMAND portion of the decision 
below, the Board finds that further development is required with 
respect to the Veteran's claim for an increased disability rating 
for bilateral athlete's foot and for a TDIU.  Accordingly, these 
claims are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence 
of record does not show that the Veteran's current lumbar spine 
disorder is etiologically related to his period of active 
service; nor that it was manifested to a compensable degree 
during any applicable presumptive period.

2.  The Veteran's service-connected left ankle disorder is not 
manifested by marked limitation of motion.

3.  Neither of the Veteran's service-connected ankle disorders is 
manifested by ankylosis.

4.  The Veteran's service-connected tarsal tunnel and nerve 
entrapment of the right ankle is not manifested by severe 
incomplete paralysis.

5.  The Veteran's service-connected bilateral pes planus is not 
manifested by pronounced symptomatology to include extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
a lumbar spine disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).

2.  The criteria for a disability rating in excess of 10 percent 
for left ankle disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2009).

3.  The criteria for a disability rating in excess of 20 percent 
for right ankle disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270 (2009).

4.  The criteria for a disability rating in excess of 10 percent 
for tarsal tunnel and nerve entrapment of the right ankle are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic 
Code 8525 (2009).

5.  The criteria for a disability rating in excess of 30 percent 
for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2004, March 2006, July 2007, 
July 2008, and August 2008, the RO satisfied its duty to notify 
the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) 
and 38 C.F.R. § 3.159(b) (2009).  Specifically, the RO notified 
the Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  The foregoing correspondence also 
notified the Veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

For increased-compensation claims, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in 
the above mentioned letters and other correspondence provided by 
the RO.  Specifically, VA informed the Veteran of the necessity 
of providing, on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disability, and the effect that the worsening has on 
his employment and daily life.  The Veteran was informed that 
should an increase in disability be found, a disability rating 
would be determined by applying the relevant diagnostic codes; 
and examples of pertinent medical and lay evidence that he could 
submit relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(c) (2009).  Service treatment records have been 
associated with the claims file.  All identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claims.  Thus, the 
duties to notify and assist have been met.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  


Service connection for a lumbar spine disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2009).

Service connection for arthritis may be established based upon a 
legal presumption by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  In addition, service 
connection may be granted for any disease diagnosed after service 
when all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

Initially, the Board acknowledges that service treatment records 
from October 1969 note that he sustained a back injury playing 
football, with an overall impression of muscle spasm secondary to 
trauma.  He also indicated on an August 1970 Report of Medical 
History, completed in conjunction with his separation 
examination, that he had experienced recurrent back pain since 
the October 1969 injury.  Further, the record confirms he has a 
current lumbar spine disorder.  In this regard, the February 2004 
VA medical examination report shows a diagnosis, in part, of 
degenerative disc disease at L5-S1.  The more recent July 2009 VA 
examination report shows a diagnosed, in part, of moderate to 
severe degenerative disc disease of the lumbar spine.  

Despite the foregoing, the Board finds that the preponderance of 
the competent medical and other evidence of record is against a 
finding that the Veteran's current lumbar spine disorder was 
incurred in or otherwise the result of his active service.

The Board notes that, despite the Veteran's indication of 
recurrent back pain on the August 1970 Report of Medical History, 
the physician's comments section found that there were no 
sequelae or complications from the October 1969 back injury.  
Further, the spine was clinically evaluated as normal on the 
separation examination itself.  In other words, the examining 
physician at the time of the Veteran's separation from service 
was apprised and aware of the Veteran's history regarding his 
back, but found no actual disability on competent medical 
evaluation.  Therefore, there is competent medical evidence 
against there being a disability at the time of his separation 
from service.  The Veteran's separation physical examination 
report is highly probative as to the Veteran's condition at the 
time of his release from active duty, as it was generated with 
the specific purpose of ascertaining his then-physical condition.   
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate if 
it assists in the articulation of the reasons for the Board's 
decision).  The August 1970 separation examination report weighs 
heavily against the claim.  

The Board also observes that there was no indication of any back 
disorder, to include the lumbar spine, at the time of an August 
1977 VA medical examination.  As the purpose of this examination 
was to evaluate and determine all current disabilities, and 
whether they were related to service, the Board finds that it is 
only logical that if a chronic lumbar spine disorder was present 
at that time it would have been noted either by the examiner or 
the Veteran himself.  The Board also notes that the United States 
Court of Appeals for Veterans Claims (Court) has indicated that 
the absence of any medical records of a diagnosis or treatment 
for many years after service is probative evidence against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that Veteran failed to account 
for the lengthy time period after service for which there was no 
clinical documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in any 
chronic or persistent disability.).

Finally, there is no competent medical evidence of record which 
relates the etiology of the Veteran's current lumbar spine 
disorder to his active service.  Rather, there is competent 
medical evidence against such a finding.  As noted above, the 
July 2009 VA examination diagnosed, in part, moderate to severe 
degenerative disc disease of the lumbar spine.  Further, the 
examiner noted that the Veteran had several incidences of being 
seen about his back in service, and provided a summary thereof.  
However, the examiner stated that there was really no evidence 
the Veteran had a chronic back problems after he got out of 
service and worked at several jobs after his service obligation.  
Moreover, the examiner noted that the Veteran wound up working 
for the post office and had a motor vehicle accident in 1997, at 
which time he went on medical disability for the back injury.  
Therefore, it was the examiner's opinion that the Veteran's 
lumbosacral spine was not connected to his period of active 
service; it was not caused by or a result of such service.  The 
Board finds the opinion of the VA examiner probative as it was 
definitive, based upon a complete review of the Veteran's entire 
claims file, and supported by detailed rationale.  Accordingly, 
the opinion is found to carry significant weight.  Among the 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  The Veteran has not provided any 
competent medical evidence to rebut the opinion against the claim 
or otherwise diminish its probative weight.  See Wray v. Brown, 7 
Vet. App. 488, 492-93 (1995).

The Board recognizes the Veteran's contentions that he has had a 
continuous low back disorder since active service.  When a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

To the extent that the Veteran is able to observe continuity of a 
low back disorder, his opinion is outweighed by the competent 
medical evidence.  Simply stated, the Veteran's service treatment 
records (containing no diagnosis of a low back disability at 
separation from service) and post-service treatment records 
(showing no complaints, symptoms, findings or diagnoses 
associated with a low back disorder for many years, and no 
competent medical evidence linking the reported low back disorder 
to the Veteran's service) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board 
is sympathetic to the Veteran's claim, and he is certainly 
competent to describe that which he experienced in service, any 
contentions by the Veteran that he has a current low back 
disorder that is related to active service are not competent.  
There is no indication that the possesses the requisite medical 
knowledge or education to render a probative opinion involving 
medical diagnosis or medical causation.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In view of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's service connection 
claim.  As the preponderance of the evidence is against these 
claims, the benefit of the doubt doctrine is not for application 
in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); see also Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  Consequently, the benefits sought on appeal with 
respect to this claim must be denied.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the 
present level of a disability for any increased rating claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2009).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2009) 
(precluding the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  VA must analyze 
the evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated  functional 
loss in light of 38 C.F.R. § 4.40, which requires the VA to 
regard as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the diagnostic code 
provisions predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009). 

Analysis - Right and Left Ankles

Diagnostic Code 5271 provides assignment of a 10 percent 
disability rating for moderate limited motion of the ankle, and a 
20 percent disability rating for marked limited motion.  38 
C.F.R. § 4.71a.  This Code does not provide for a rating in 
excess of 20 percent.  Normal ankle motion is dorsiflexion to 20 
degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II.

In the instant case, the Board finds that the Veteran's service-
connected left ankle disorder is not manifested by marked 
limitation of motion.  For example, the February 2004 VA 
examination reflects that the left ankle had dorsiflexion to 10 
degrees, with pain beginning at 10 degrees; and plantar flexion 
to 45 degrees with pain beginning at 45 degrees.  The subsequent 
August 2006 VA examination showed plantar flexion to 40 degrees 
and dorsiflexion to 10 degrees, primarily and exclusively due to 
his edema.  He had no real loss of joint function or flexibility 
due to the joint itself but totally due to lower extremity edema, 
and it was noted the edema was due to nonservice-connected 
peripheral vascular disease.  The examiner also noted that it was 
difficult to conduct repeat plantar flexion and dorsiflexion of 
the ankle because of the tremendous lower extremity edema.  
Finally, the July 2009 VA examination reflects that both ankles 
had plantar flexion to 30 degrees and dorsiflexion to 10 degrees; 
35 degrees pronation; and 20 degrees supination.  He did have 
some pain, but it did not alter range of motion.  He had no noted 
weakness or fatigue.  Moreover, he had no instability anteriorly, 
posteriorly, medially, or laterally in the ankle.  The examiner 
also stated that the Veteran had no true incapacitating events 
due to his service-connected problems.

In short, the aforementioned range of motion findings reflect the 
Veteran has little loss of plantar flexion when compared to 
normal.  His dorsiflexion appears to be half of normal, which the 
Board finds is consistent with his current 10 percent rating 
under Diagnostic Code 5271 for moderate limitation of motion.  
This conclusion is further supported by the fact that his reports 
of pain, as noted by the July 2009 VA examination, were found not 
to alter his range of motion; i.e., the record indicates that his 
complaints of pain does not result in additional loss of motion 
of the left ankle.

The Board observes that the Veteran is already in receipt of a 20 
percent disability rating for his service-connected right ankle, 
which is the maximum rating available under Diagnostic Code 5271.  
Granted, the criteria for evaluating ankylosis of the ankle found 
at Diagnostic Code 5270 does provide for a rating in excess of 20 
percent.  However, the record does not reflect the Veteran has 
been diagnosed with ankylosis of either ankle.  Consequently, 
this diagnostic code provision is not for application in the 
instant case.

Additionally, the Board has considered the statements of the 
Veteran as to the extent of his current symptoms.  He is 
certainly competent to report that his symptoms are worse.  
Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an 
increased schedular rating, VA must only consider the factors as 
enumerated in the rating criteria discussed above, which in part 
involves the examination of clinical data gathered by competent 
medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  To the extent that the Veteran argues or suggests that 
the clinical data supports an increased disability rating or that 
the rating criteria should not be employed, he is not competent 
to make such an assertion.  See Espiritu, 2 Vet. App. at 494.

Analysis - Tarsal Tunnel Syndrome and Nerve Entrapment, Right 
Ankle

Under Diagnostic Code 8525, which rates partial and complete 
paralysis of the posterior tibial nerve, a 10 percent disability 
rating is assigned when there is evidence of mild to moderate 
incomplete paralysis.  A 20 percent disability rating is assigned 
when there is severe incomplete paralysis, and a 30 percent 
disability rating is assigned when there is complete paralysis 
with paralysis of all muscles of the sole of the foot, frequently 
with painful paralysis of a causalgic nature, where toes cannot 
be flexed; adduction is weakened; and plantar flexion is 
impaired.  38 C.F.R. § 4.124a.

In this case, the Board finds that the Veteran's service-
connected tarsal tunnel and nerve entrapment of the right ankle 
is not manifested by severe incomplete paralysis.  The February 
2004 VA examination did not reveal any deformity of the ankles.  
Neurological examination of the lower extremities revealed motor 
function was within normal limits.  Knee and ankle jerks were 2+.  
The subsequent August 2006 VA examination noted that while the 
Veteran used a cane to help facilitate him to walk, this was 
mainly for the back.  Lateral and medial stress on the ankle 
showed no laxity thereof.  Neurological evaluation of the motor 
system showed strength was 5/5 in the bilateral upper and lower 
extremities with the exception of dorsiflexion of the right ankle 
which was limited by approximately 10 degrees.  Internal rotation 
of the right ankle was also limited, but it was unclear whether 
this limitation was secondary to post-surgical changes or muscle 
weakness.  Further, extensor hallucis longus on the right was 4+ 
to 5-, extensor digitorum was 4+ to 5-, while the rest of the 
muscle groups were 5/5.  The more recent July 2009 VA examination 
found, in part, that the Veteran had no indication of tarsal 
tunnel syndrome in either ankle.  Although he was limited in 
walking due to pain, this was primarily due to diabetic 
neuropathy and obesity.  

The Board has considered the statements of the Veteran as to the 
extent of his current symptoms, as he is certainly competent to 
report that his symptoms are worse.  Layno, 6 Vet. App. at 470.  
However, in evaluating a claim for an increased schedular rating, 
VA must only consider the factors as enumerated in the rating 
criteria discussed above, which in part involves the examination 
of clinical data gathered by competent medical professionals.  
See Massey, 7 Vet. App. at 208.  To the extent that the Veteran 
argues or suggests that the clinical data supports an increased 
disability rating or that the rating criteria should not be 
employed, he is not competent to make such an assertion.  See 
Espiritu, 2 Vet. App. at 494.

In summary, the competent medical evidence, as detailed above, 
indicates little neurologic impairment of the right ankle, and 
the most recent VA examination of July 2009 found that the 
Veteran had no current symptoms of tarsal tunnel syndrome (i.e., 
the service-connected disability).  As such, the record does not 
support a finding of severe incomplete or complete paralysis as 
to warrant a rating in excess of 10 percent under Diagnostic Code 
8525.

Analysis - Pes Planus

Under Diagnostic Code 5276, a 10 percent disability rating is 
assigned for unilateral or bilateral moderate acquired flatfeet 
with weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of the 
feet.  A 30 percent disability rating is assigned for severe 
bilateral involvement, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, and 
characteristic callosities, etc.  A 50 percent disability rating 
is warranted for pronounced bilateral acquired flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the tendo 
Achilles on manipulation, not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a.

In the instant case, the Board finds that the Veteran's service-
connected bilateral pes planus is not manifested by pronounced 
involvement to include extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic shoes 
or appliances.

The February 2004 VA examination revealed edema and tenderness of 
both feet.  Although there was severe degree of valgus present of 
both feet, it could be corrected by manipulation.  Similarly, 
both feet showed forefoot/midfoot malalignment of a severe 
degree, but this could also be corrected by manipulation.  In 
other words, the displacement of the feet was correctable on 
manipulation.  The right and left Achilles tendon revealed good 
alignment.  The subsequent August 2006 VA examination found that 
both feet had no tenderness of the Achilles tendon and no 
tenderness or swelling of the Achilles tendon bursa; no 
tenderness of the plantar fascia insertion in the calcaneus; and 
no tenderness of the plantar fascia at the arch or plantar 
insertion into the metatarsal heads.  As already noted, the 
recent July 2009 VA examination found the Veteran had no true 
incapacitating events due to his service-connected problems.  It 
was also noted that his problems with the feet was primarily due 
to edema that was the result of nonservice-connected 
disabilities.  There was no tenderness to plantar fasciitis at 
the metatarsal heads; no tenderness to plantar fascia at the 
arch; no tenderness to plantar fascia into the calcaneous; and no 
tenderness of the Achilles tendon.  

The Board has considered the statements of the Veteran as to the 
extent of his current symptoms, as he is certainly competent to 
report that his symptoms are worse.  Layno, 6 Vet. App. at 470.  
However, in evaluating a claim for an increased schedular rating, 
VA must only consider the factors as enumerated in the rating 
criteria discussed above, which in part involves the examination 
of clinical data gathered by competent medical professionals.  
See Massey, 7 Vet. App. at 208.  To the extent that the Veteran 
argues or suggests that the clinical data supports an increased 
disability rating or that the rating criteria should not be 
employed, he is not competent to make such an assertion.  See 
Espiritu, 2 Vet. App. at 494.

In short, the competent medical evidence, as noted above, 
indicates that the Veteran's current feet impairment is primarily 
the result of edema due to nonservice-connected disabilities.  He 
does not otherwise meet or nearly approximate the criteria 
associated with pronounced bilateral pes planus as to warrant a 
rating in excess of 30 percent under Diagnostic Code 5276.  In 
this regard, as detailed above, there appears to be little or no 
impairment of the Achilles tendon area and/or plantar fascia due 
to the service-connected bilateral pes planus.

Other Considerations

The Board has considered whether staged ratings under Hart, 
supra, are appropriate for the Veteran's service-connected right 
and left ankle disorders, tarsal tunnel syndrome, and/or 
bilateral pes planus.  However, the Board finds, as detailed 
above, that his symptomatology for these disabilities has been 
stable throughout the appeal period.  Therefore, assigning staged 
ratings for such disabilities is not warranted.

The Board notes that the regulations provide that in exceptional 
cases where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be approved provided the 
case presents such an exceptional or unusual disability picture 
with related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has held that the question of an extraschedular rating 
is a component of a Veteran's claim for an increased rating.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96.

Here, the RO did include citations to the regulation pertaining 
to extraschedular evaluations, 38 C.F.R. § 3.321(b), in the 
January 2006 Statement of the Case.  However,  it does not appear 
that the RO actually discussed/evaluated whether the Veteran is 
entitled to extraschedular ratings, and the Veteran has not 
raised the matter himself.  The Board therefore is without 
authority to consider the matter of extraschedular ratings.  The 
Veteran is free to raise this as a separate issue with the RO if 
he so desires.

Lastly, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim for a TDIU is part of an 
increased rating claim when such claim is expressly raised by the 
Veteran or reasonably raised by the record.  In this case, the 
Veteran has perfected an appeal on the issue of entitlement to a 
TDIU.  However, as addressed in the REMAND portion of the 
decision below, adjudication of this claim must be deferred until 
further development has been completed.


ORDER

Service connection for lumbar spine disorder is denied.

A disability rating in excess of 10 percent for left ankle 
disorder is denied.

A disability rating in excess of 20 percent for right ankle 
disorder is denied.

A disability rating in excess of 10 percent for tarsal tunnel and 
nerve entrapment of the right ankle is denied.

A disability rating in excess of 30 percent for bilateral pes 
planus is denied.



REMAND

Unfortunately, a remand is required in this case as to the issues 
of an increased disability rating for bilateral athlete's foot 
and for a TDIU.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
he is afforded every possible consideration.  VA has a duty to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) 
(2009).

The Veteran's service-connected bilateral athlete's foot is rated 
pursuant to the criteria for dermatitis or eczema found at 
38 C.F.R. § 4.118, Diagnostic Code 7806.  Under this Diagnostic 
Code, if the skin condition covers an area of less than 5 percent 
of the entire body or exposed areas affected, and no more than 
topical therapy is required during the past 12-month period, a 
noncompensable (zero percent) rating is warranted.  If at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or if intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs were required 
for a total duration of less than six weeks during the past 
twelve-month period, a 10 percent rating is warranted.  A 30 
percent rating requires 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas be affected, or; that systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
were required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  Finally, a 
rating of 60 percent is warranted when the condition covers an 
area of more than 40 percent of the entire body or when more than 
40 percent of exposed areas affected, or; when constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve-
month period.

The Board acknowledges that the February 2004 VA examination 
included findings as to the symptomatology of the Veteran's 
service-connected bilateral athlete's foot.  However, no such 
findings appear to have been made on the subsequent August 2006 
and July 2009 VA examinations.  Moreover, the Veteran indicated 
at his May 2010 Board hearing that this disability may have 
increased in severity since the last examination, including the 
skin condition having spread to other parts of his body.  
Therefore, the evidence of record may not accurately reflect the 
current nature and severity of this service-connected disability.  
Accordingly, the Board finds that a new examination is necessary 
in the instant case.  See VAOPGCPREC 11-95 (April 7, 1995); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

As the development deemed necessary for the bilateral athlete's 
foot claim may impact the issue of whether TDIU is warranted, 
these issues are inextricably intertwined.  Consequently, the 
Board will defer adjudication of the TDIU claim until after this 
development is completed.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his service-
connected bilateral athlete's foot since 
March 2008.  After securing any necessary 
release, the RO/AMC shall obtain those 
records not on all ready associated with 
the claims file.

2.  After obtaining any additional records 
to the extent possible, the RO/AMC shall 
schedule the Veteran for an appropriate VA 
skin disorders examination to evaluate the 
current nature and severity of his service-
connected bilateral athlete's foot.  The 
entire claims file and a copy of this 
Remand shall be made available to the 
examiner for review before the examination.  
All necessary tests and studies should be 
performed, and all findings must be 
reported in detail.  Unretouched color 
photographs of the involved areas should be 
included in the report.

The examiner should set forth in detail all 
current symptoms, clinical findings, and 
relevant diagnoses.  It is requested that 
the examiner indicate what percentage of 
the entire body, and what percentage of any 
exposed areas is affected by the service-
connected bilateral athlete's foot and 
whether antibiotic, systemic therapy, or 
other immunosuppressive drugs, are 
required.  If so, the frequency and length 
of said therapy should be identified.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's skin disability, 
if any, on the his employment and 
activities of daily life.  A complete 
rationale for any opinion expressed shall 
be provided.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims, to include that of 
entitlement to a TDIU.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case.  
An appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


